DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 06/29/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-5, 8-14, and 17-20 as being unpatentable over Jabbour et al. (US 2008/0269491 A1) in view of Oyamada et al. (US 2016/0013417 A1), claims 6 and 7 over Jabbour et al. (US 2008/0269491 A1) in view of Oyamada et al. (US 2016/0013417 A1) and further in view of Takada et al. (US 2017/0171111 A1), claim 9 over Jabbour et al. (US 2008/0269491 A1) in view of Oyamada et al. (US 2016/0013417 A1) and further in view of Stoessel et al. (US 2011/0284799 A1), and of claims 15 and 16 over Jabbour et al. (US 2008/0269491 A1) in view of Oyamada et al. (US 2016/0013417 A1) and further in view of Metz et al. (US 2016/0072081 A1).
	Claims 1, 11, 13, and 17 have been amended.
	Claims 1-20 are pending in the application.
	
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to Applicant’s argument that Oyamada cannot be applied to the Jabbour reference because Oyamada does not have an iridium core, Examiner disagrees.
The teaching of Oyamada does not rely on the identity of the metal center and at no point is the identity of the metal center used when teaching that the solubility of the compound is improved by adding a bulky alkyl group. 
In fact, it is well established in the chemical arts that adding large alkyl groups improves the solubility of compounds (see the Stoessel reference that was included in the rejection of claim 9). The Oyamada reference is used to demonstrate that this well-known property applies to acetylacetonate ligands as well.
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3, claim 3 contains the limitation “…both R4 and R5 comprise two or more carbon atoms”, while parent claim 1 requires that R4 and R5 have at least five carbon atoms.
For the purpose of continuing examination, this limitation will be interpreted as 
3. (Original) The compound of claim 1, wherein both R4 and R5 comprise five [two] or more carbon atoms.
With respect to claim 4, claim 4 contains the limitations that R4 and R5 may be selected as an ethyl, propyl, or butyl group, while parent claim 1 requires that R4 and R5 have at least five carbon atoms.
For the purpose of continuing examination, only groups comprising five or more carbon atoms will be examined. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With respect to claim 3, claim 3 contains the limitation “…both R4 and R5 comprise two or more carbon atoms”, while parent claim 1 requires that R4 and R5 have at least five carbon atoms. The limitation of claim 3 is outside of its parent claim.
With respect to claim 4, claim 4 contains the limitations that R4 and R5 may be selected as an ethyl, propyl, or butyl group, while parent claim 1 requires that R4 and R5 have at least five carbon atoms. These limitations are outside the scope of the parent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jabbour et al. (US 2008/0269491 A1) and Oyamada in view of Tsai et al. (US 2017/0229663 A1)
With respect to claim 1, Jabbour teaches (azaperylene)2Ir(acac), which is pictured below.

    PNG
    media_image1.png
    256
    315
    media_image1.png
    Greyscale

This compound meets the requirements of instant formula Ir(LA)m(LB)n when m is 2 and n is 1, X1 to X10 are carbon atoms, R1 and R2 represent no substitutions, and R3 is a hydrogen atom.
However, the compound of Jabbour differs from the claimed invention in that Jabbour only teaches an acetylacetonate ancillary ligand.
Oyamada teaches an analogous organometallic complex with an acetylacetonate ligand.
Oyamada teaches that the methyl group in an acetylacetonate ligand may be other alkyl groups which increase the bulkiness of the ligand and improve solubility with respect to a solvent (paragraph 0079).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a bulky group in place of the methyl group in the compound of Jabbour in order to improve the solubility of the compound in a solvent.
However, neither Oyamada nor Jabbour teach an ancillary ligand with more than 5 carbon atoms at a position analogous to instant R4 or R5.
Tsai teaches novel iridium complexes having bidentate ligands useful for phosphorescent emitters in OLEDS (abstract).
Tsai expands upon the work of Jabbour by teaching acetylacetonate derivative ligands which are also useful in OLED iridium metal complexes.  Tsai teaches two acetylacetonate derivative ligands of interest as ligand LC1 and LC2 (page 41), which are pictured below.

    PNG
    media_image2.png
    358
    404
    media_image2.png
    Greyscale

While Tsai does not teach a specific motivation to use one ligand or the other, Tsai is effective in demonstrating that an acetylacetonate ligand bearing a 3-isopentyl was a known and obvious variant.
Oyamada teaches that the methyl group in an acetylacetonate ligand may be other alkyl groups which increase the bulkiness of the ligand and improve solubility with respect to a solvent (paragraph 0079). A t-butyl group is given as an example of a bulky group, but does not limit the concept to only a t-butyl group. A person having ordinary skill in the art would be motivated to pursue known variations of a bulky group, including the 3-isopentyl group or Tsai, to achieve the improved solubility in solution taught by Oyamada, particularly as an artisan of ordinary skill would recognize that different functional groups may convey different solubilities depending on the solvent used (See MPEP 2143.I.(E). Obvious to try)
Such a modification would produce the compound below, which reads on the claim.

    PNG
    media_image3.png
    194
    302
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the 3-isopentyl group of Tsai in place of the methyl group on the acetylacetonate ancillary ligand of Jabbour and arrive at the claimed invention in order to achieve the improved solubility taught by Oyamada.
With respect to claim 2, Jabbour and Oyamada in view of Tsai teach the compound of claim 1, and each of R1, R2, and R3 are hydrogen atoms.
With respect to claim 3, Jabbour and Oyamada in view of Tsai teach the compound of claim 1, and both R4 and R5 comprise five or more carbon atoms.
With respect to claim 4, Jabbour and Oyamada in view of Tsai teach the compound of claim 1, and R4 and R5 are each selected as pentyl groups.
With respect to claim 5, Jabbour and Oyamada in view of Tsai teach the compound of claim 1, and X1-X10 are each carbon atoms.
With respect to claim 8, Jabbour and Oyamada in view of Tsai teach the compound of claim 1, and m is 2 and n is 1.
With respect to claim 10, Jabbour and Oyamada in view of Tsai teach the compound of claim 1, and the compound reads on embodiment LA1-M.
With respect to claim 11, Jabbour and Oyamada in view of Tsai teach the compound of claim 10, and the ancillary ligand is represented by embodiment LB20 which has a 3-isopentyl group at R4 and R5.
With respect to claim 12, Jabbour and Oyamada in view of Tsai teach the compound of claim 1, which meets the requirements of the first embodiment of the instant claim, as pictured above.
With respect to claim 13, Jabbour teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer (paragraph 0005, lines 1-7), and in the light emitting layer comprises the compound (azaperylene)2Ir(acac), which is pictured below.

    PNG
    media_image1.png
    256
    315
    media_image1.png
    Greyscale


This compound meets the requirements of instant formula Ir(LA)m(LB)n when m is 2 and n is 1, X1 to X10 are carbon atoms, R1 and R2 represent no substitutions, and R3 is a hydrogen atom.
However, the compound of Jabbour differs from the claimed invention in that Jabbour only teaches an acetylacetonate ancillary ligand.
Oyamada teaches an analogous organometallic complex with an acetylacetonate ligand.
Oyamada teaches that the methyl group in an acetylacetonate ligand may be other alkyl groups which increase the bulkiness of the ligand and improve solubility with respect to a solvent (paragraph 0079).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a bulky group in place of the methyl group in the compound of Jabbour in order to improve the solubility of the compound in a solvent.
However, neither Oyamada nor Jabbour teach an ancillary ligand with more than 5 carbon atoms at a position analogous to instant R4 or R5.
Tsai teaches novel iridium complexes having bidentate ligands useful for phosphorescent emitters in OLEDS (abstract).
Tsai expands upon the work of Jabbour by teaching acetylacetonate derivative ligands which are also useful in OLED iridium metal complexes.  Tsai teaches two acetylacetonate derivative ligands of interest as ligand LC1 and LC2 (page 41), which are pictured below.

    PNG
    media_image2.png
    358
    404
    media_image2.png
    Greyscale

While Tsai does not teach a specific motivation to use one ligand or the other, Tsai is effective in demonstrating that an acetylacetonate ligand bearing a 3-isopentyl was a known and obvious variant.
Oyamada teaches that the methyl group in an acetylacetonate ligand may be other alkyl groups which increase the bulkiness of the ligand and improve solubility with respect to a solvent (paragraph 0079). A t-butyl group is given as an example of a bulky group, but does not limit the concept to only a t-butyl group. A person having ordinary skill in the art would be motivated to pursue known variations of a bulky group, including the 3-isopentyl group or Tsai, to achieve the improved solubility in solution taught by Oyamada, particularly as an artisan of ordinary skill would recognize that different functional groups may convey different solubilities depending on the solvent used (See MPEP 2143.I.(E). Obvious to try)
Such a modification would produce the compound below, which reads on the claim.

    PNG
    media_image3.png
    194
    302
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the 3-isopentyl group of Tsai in place of the methyl group on the acetylacetonate ancillary ligand of Jabbour and arrive at the claimed invention in order to achieve the improved solubility taught by Oyamada.
With respect to claim 14, Jabbour and Oyamada in view of Tsai teach the OLED of claim 13, and Jabbour teaches the organic layer is an emissive layer, as discussed above, and the compound is an emissive dopant (paragraph 0053).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound as a dopant in the emissive layer of an OLED, as demonstrated by Jabbour.
With respect to claims 17 and 18, Jabbour teaches a heavy transition metal and cyclometallating ligand which can be used to make a consumer product (night vision display devices, paragraph 0010), and an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer (paragraph 0005, lines 1-7), and in the light emitting layer comprises the compound (azaperylene)2Ir(acac), which is pictured below.

    PNG
    media_image1.png
    256
    315
    media_image1.png
    Greyscale

This compound meets the requirements of instant formula Ir(LA)m(LB)n when m is 2 and n is 1, X1 to X10 are carbon atoms, R1 and R2 represent no substitutions, and R3 is a hydrogen atom.
However, the compound of Jabbour differs from the claimed invention in that Jabbour only teaches an acetylacetonate ancillary ligand.
Oyamada teaches an analogous organometallic complex with an acetylacetonate ligand.
Oyamada teaches that the methyl group in an acetylacetonate ligand may be other alkyl groups which increase the bulkiness of the ligand and improve solubility with respect to a solvent (paragraph 0079).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a bulky group in place of the methyl group in the compound of Jabbour in order to improve the solubility of the compound in a solvent.
However, neither Oyamada nor Jabbour teach an ancillary ligand with more than 5 carbon atoms at a position analogous to instant R4 or R5.
Tsai teaches novel iridium complexes having bidentate ligands useful for phosphorescent emitters in OLEDS (abstract).
Tsai expands upon the work of Jabbour by teaching acetylacetonate derivative ligands which are also useful in OLED iridium metal complexes.  Tsai teaches two acetylacetonate derivative ligands of interest as ligand LC1 and LC2 (page 41), which are pictured below.

    PNG
    media_image2.png
    358
    404
    media_image2.png
    Greyscale

While Tsai does not teach a specific motivation to use one ligand or the other, Tsai is effective in demonstrating that an acetylacetonate ligand bearing a 3-isopentyl was a known and obvious variant.
Oyamada teaches that the methyl group in an acetylacetonate ligand may be other alkyl groups which increase the bulkiness of the ligand and improve solubility with respect to a solvent (paragraph 0079). A t-butyl group is given as an example of a bulky group, but does not limit the concept to only a t-butyl group. A person having ordinary skill in the art would be motivated to pursue known variations of a bulky group, including the 3-isopentyl group or Tsai, to achieve the improved solubility in solution taught by Oyamada, particularly as an artisan of ordinary skill would recognize that different functional groups may convey different solubilities depending on the solvent used (See MPEP 2143.I.(E). Obvious to try)
Such a modification would produce the compound below, which reads on the claim.

    PNG
    media_image3.png
    194
    302
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the 3-isopentyl group of Tsai in place of the methyl group on the acetylacetonate ancillary ligand of Jabbour and arrive at the claimed invention in order to achieve the improved solubility taught by Oyamada.
With respect to claim 19, Jabbour and Oyamada in view of Tsai teach the compound of claim 1, and Jabbour teaches formation of a device using the spin-coat method (paragraph 0056, lines 5-8), which relies on a solvent.
The Examiner submits that the limitation of a formulation is met because the prior art as described above teaches the claimed compound in combination with a solvent which would met the requirements of a formulation. 
With respect to claim 20, Jabbour and Oyamada in view of Tsai teach the compound of claim1, and Jabbour teaches the compound doped into a polymer host compound. As the combination teaches that the compound is doped into a polymer, the limitation of a polymer is met.
A person of ordinary skill would have at once envisaged a polymer comprising a compound of claim 1, given this teaching of Jabbour.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jabbour et al. (US 2008/0269491 A1) and Oyamada in view of Tsai et al. (US 2017/0229663 A1) as applied to claims 1-5, 8-14, and 17-20 above, and further in view of Takada et al. (US 2010/0171111 A1).
With respect to claims 6 and 7, Jabbour and Oyamada in view of Tsai teach the compound of claim 1, as discussed above.
However, this compound differs from the claimed invention in that it does not have a non-coordinated, valent nitrogen atom in the organometallic complex.
Takada teaches an analogous tetradentate organometallic compound for use in an electroluminescent device which comprises at least one 6-membered ring with a valent nitrogen atom (abstract and Formula (1)).
Takada teaches that the HOMO-LUMO energy gap is larger and more stable when a high-polarity partial structure containing a heteroatom exists asymmetrically (paragraph 0019, lines 4-10). Takada goes on to teach that this heteroring having a valent nitrogen atom has a great influence mainly on the emission wavelength and the effect of the invention is marked in a blue color region.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a valent, non-coordinated nitrogen atom into the X of X in order to stabilize the HOMO-LUMO energy gap of the compound while also introducing a blue shift into the color emission of the compound, as taught by Takada.
When the compound of Jabbour and Oyamada in view of Tsai is modified by the teaching of Takada to have an asymmetric, valent nitrogen atom, it forms the embodiment below, which meets the limitations of the claims.

    PNG
    media_image4.png
    295
    361
    media_image4.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jabbour et al. (US 2008/0269491 A1) and Oyamada in view of Tsai et al. (US 2017/0229663 A1) as applied to claims 1-5, 8-14, and 17-20 above, and further in view of Stoessel et al. (US 2011/0284799 A1).
With respect to claim 9, Jabbour and Oyamada in view of Tsai teach the compound of claim 1, as discussed above. 
However, this compound differs from the claimed invention in that it does not have an alkyl group substituted on the compound at a position analogous to R1 or R2.
Stoessel teaches an analogous electroluminescent device comprising a metal complex.
Stoessel teaches that a method of improving processability of OLED metal complexes is by incorporation of alkyl chains, aryl groups, xylyl, mesityl, or branched terphenyl groups which make the compounds suitable for processing from solution (paragraph 0070).
It would have been obvious to a person having ordinary skill in the art prior the effective filing date of the claimed invention to incorporate an alkyl, aryl, xylyl, mesityl, or branched terphenyl group into the metal complex of X in order to increase the solution processability of the metal complex, as taught by Stoessel.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jabbour et al. (US 2008/0269491 A1) and Oyamada in view of Tsai et al. (US 2017/0229663 A1) as applied to claims 1-5, 8-14, and 17-20 above, and further in view of Metz et al. (US 2016/0072081 A1).
With respect to claims 15 and 16, Jabbour and Oyamada in view of Tsai teach the OLED of claim 13, as discussed above. However, this differs from the claimed invention in that neither Jabbour, Oyamada, nor Tsai teach a host material that reads on the instant claim.
 Metz teaches a matrix material for use in an electroluminescent device. A preferred embodiment of this matrix material is given on page 17 which is pictured below.

    PNG
    media_image5.png
    119
    225
    media_image5.png
    Greyscale

In this formula, T is a sulfur atom (paragraph 0084).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant application to use the matrix material of Metz in the OLED of Jabbour and Oyamada in view of Tsai as Metz teaches that these compounds are suitable matrix materials for use as a host for an emitter compound (paragraph 0090).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786